The DIRECTV Group, Inc. 2230 East Imperial Highway El Segundo, CA 90245 September 20, 2007 U. S. Securities and Exchange Commission By Facsimile and Expedited Mail Division of Corporation Finance 100 F Street, N.E. Mail Stop 3720 Washington D.C. 20549 Attn:Kathleen H. Krebs Special Counsel Fax No.:202-772-9205 Re:The DIRECTV Group, Inc. Definitive Schedule 14A filed April 27, 2007 Commission File Number: 1-31945 Dear Ms. Krebs: This is in response to the comments made in your letter dated August 21, 2007.We appreciate the comments and are in the process of preparing responses to them.We believe that it is important to have our Compensation Committee and their independent consultant participate in this process and that will require additional time beyond your requested response date of September 21, 2007.Consequently, we are requesting a two-week extension until October 5, 2007.This will provide an opportunity for careful review by the Compensation Committee and their independent consultant of your comments and our proposed responses. Please let us know whether the requested extension will be granted by contacting me at: (310) 964-0723 (phone), 310-964-0839 (fax), or larry.hunter@directv.com (e-mail). Sincerely, Larry D. Hunter Executive Vice President and General Counsel
